DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a Continuation of International application PCT/US2020/058411 filed 30 October 2020, which claims the benefit of each of provisional applications 63/068,215 filed 20 August 2020, and 62/928,092 filed 30 October 2019.

Status of the Claims
Claims 1-20, directed toward methods of treating diabetic retinopathy, are pending, presented for examination, and rejected as set forth in greater detail below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 11-14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mashima (U.S. PGPub 2011/0275715), in view of Gulati (U.S. 8,980,874).
Applicants claims are directed to methods of treating diabetic retinopathy by using a therapeutically effective amount of edonentan to contact the ocular tissue of a subject in need of treatment.  Claim 2 specifies that the edonentan is crystalline, with Claim 15 specifying that the contaminating is via a targeted delivery system selected from among a Markush-type listing of alternative dosage forms.  Claims 3-10 specify that the method is to include any of a variety of means of assessing the effectiveness of the therapy provided.  Claims 11-13 define edonentan dosages to be used, with Claim 14 and 16 specifying that the composition is to be delivered by injection, and injection to the back of the eye, respectively.  Claims 17-20 specify particular locations for the injection to be placed, while also specifying a period of time within which the injection is to be repeated. 
Mashima describes methods for treating retinal diseases in a patient in need thereof.  (Abs.).  Delivery of the therapeutic agent to the vitreous is specifically described.  [0014].  More specifically, delivery of the therapeutic agent via injection to the back of the eye for the treatment of neuro-degenerative ophthalmic diseases is described.  [0018] (Pg. 4-5, paragraphs (73; 75; 92; and 102), see also [0066].  Subretinal delivery is specified.  [0173].  Diabetic retinopathy is a specifically enumerated disease to be treated.  [0006; 0018; 0143] (Claim 27).  Endothelin antagonists are specifically recited as useful active agents to incorporate into such treatment methods.  [0064].  
Despite this breadth of teaching, Mashima does not enumerate the instantly claimed edonentan as a particular Endothelin antagonist for use in the methods of treating diabetic retinopathy suggested.
This is cured by the teachings of Gulati, which establishes that the instantly claimed edonentan was at the time known to be an Endothelin antagonist useful in the treatment of diabetic complications.  (Col.5, L.58-60).  Gulati describes therapeutically effective amounts of endothelin antagonists as determinable by a physician; while this does not specify the dosages particularly recited by Claims 11-13, this specifies that the dosage is a result-effective variable optimizable by a skilled physician.  (Col.7, L.8-51).  As a result, the dosages of Claims 11-13 must be considered obvious as little more than routine optimization by a skilled artisan.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (indicating that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.).
It would have been prima facie obvious for one having ordinary skill in the art at the time of the instant application to have subretinally injected edonentan as an endothelin antagonist in the treatment of diabetic retinopathy.  One having ordinary skill in the art would have been motivated to do so because Mashima suggests that the subretinal injection of endothelin antagonists serves to treat diabetic retinopathy, and Gulati establishes that edonentan is known to be an endothelin antagonist useful in the treatment of diabetes-related complications.  The selection of edonentan as the endothelin antagonist in the methods of treating diabetic retinopathy suggested by Mashima amounts to little more than the selection of a known material for use in a method based on its recognized suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Claims 1, 2, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mashima and Gulati as applied to Claims 1, 11-14, 16, and 17 above, and further in view of Ahlheim (U.S. PGPub. 2004/0234611).
Mashima and Gulati, discussed in greater detail above, suggest the subretinal injection of edonentan for the treatment of diabetic retinopathy.
Neither Mashima nor Gulati describe employing a crystalline version of the Endothelin antagonist, nor is a particular dose, targeting vehicle, or window within which a readministration of the endothelin antagonist may take place specified.
This is cured by the teachings of Ahlheim, which describes ophthalmic nanoparticle formulations of active agents embedded in lipid encapsulating agents, addressing the nanoliposomes of Claim 15.  [0007].  Ahlheim recites crystalline forms of the active agent as includable in the dosage forms described.  [0010].  Ahlheim indicates that these nanoparticles are designed to release the agents contained therein within periods of time of several weeks and up to six months when delivered to the retina or vitreous.  [0012; 0066].  Applicants are reminded that simply repeating process steps is prima facie obvious in the absence of new and unexpected results.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Because Ahlheim describes the ophthalmic compositions as capable of releasing agent for up to six months, it would have been prima facie obvious to repeat administration of such a formulation every six months, per the requirements of Claims 18-20.  Ahlheim describes these compositions as being injectable, with endothelin antagonists specifically recited as active agents suitable for inclusion in such compositions.  [0029; 0034].  Ahlheim enumerates diabetic retinopathy as among the diseases suitably treated by such compositions and methods.  [0052].
It would have been prima facie obvious to have formulated the endothelin antagonist injections suggested by the teachings of Mashima and Gulati to contain crystalline edonentan in a nanoliposome formulated for injection every six months per the teachings of Ahlheim for the treatment of diabetic retinopathy.  This is because, per the teachings of Mashima, Gulati, and Ahlheim, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.)  Here, Ahlheim describes the compositions and methods as suitable for addressing the difficulty of ocular drug delivery and maintenance of therapeutically effective amounts of drug for the treatment of ocular diseases, which would serve to improve the treatment of diabetic retinopathy suggested by the teachings of Mashima and Gulati.  [0002; 0005]; see also In re Sernaker, 702 F.2d 989, 994-95 (Fed. Cir. 1983) (“The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.”).

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mashima, Gulati, and Ahlheim as applied to Claims 1, 2, and 11-20 above, and further in view of Boscia (Francesco Boscia, Current Approaches to the Management of Diabetic Retinopathy and Diabetic Macular Oedema, 70 Drugs 2171 (2010)).
Mashima, Gulati, and Ahlheim, discussed in greater detail above, suggest the repeated subretinal injection of edonentan nanoliposomes for the treatment of diabetic retinopathy.  However, none of Mashima, Gulati, and Ahlheim specify the means of ascertaining the efficacy of the diabetic retinopathy treatment being provided.
This is cured by the teachings of Boscia, which establish that each of the macular edema of claim 10, and more specifically the breakdown of the blood-retinal barrier and increased retinal vascular permeability (addressing the “tissue or retinal perfusion” recited by Claim 7), neovascularization of claims 8 and 9, angiogenesis (corresponding to the claimed “vascular proliferative changes” of Claim 8), retinal neurodegeneration resulting in impairment in color vision and contrast sensitivity of Claims 4-6, were known at the time of the instant application to skilled clinicians as means of determining the progression, or regression, of diabetic retinopathy severity.  (Pg. 2173, 2175-76),
Because the art at the time of the instant application acknowledges each of the clinical findings recited by Claims 3-10 as manifestations of the clinical progress of diabetic retinopathy, it would have been prima facie obvious for a skilled artisan to assess changes in any or all of these signs, symptoms, or complications as evidence of the efficacy of methods of treating diabetic retinopathy such as those suggested by the combined teachings of Mashima, Gulati, and Ahlheim.

Conclusion
No Claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613